Citation Nr: 9931923	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-04 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a right elbow 
scar from shell fragment wound, currently evaluated as 10 
percent disabling.

2.  Entitlement to an assignment of a higher disability 
evaluation for residuals of shell fragment wound, right elbow 
(major) with retained foreign metallic body, arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had military service from January 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Louisville, 
Kentucky, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  By a rating decision in October 1997, the RO 
continued a 10 percent evaluation for the veteran's 
residuals, shell fragment wound, right elbow with retained 
metallic foreign body in the olecranon process of the ulnar, 
scar.  A notice of disagreement was received in December 
1997, and a statement of the case was issued in February 
1998.  The appeal was completed with a substantive appeal 
filed in April 1998.  

By a rating decision dated January 1999 the RO continued the 
10 percent evaluation for the right elbow shell fragment 
wound scar, and granted service connection for arthritis of 
the right elbow and assigned a separate 10 percent evaluation 
effective April 18, 1997.  The Board notes that on the last 
page of the January 1999 rating decision the RO indicated 
shell fragment wound left elbow scar and arthritis of the 
left elbow.  This appears to be a typographical error in that 
the left elbow scar and arthritis of left elbow was indicated 
properly as right elbow in the supplemental statement of the 
case issued in January 1999.

In July 1999, the veteran testified at a video conference 
hearing before the undersigned member of the Board.  During 
the July 1999 hearing, the veteran offered testimony 
regarding service connection for a right elbow nerve 
disability associated with his residuals of a shell fragment 
wound to the right arm.  This new claim of entitlement to 
service connection for a nerve disability associated with the 
veteran's right elbow shell fragment wound is hereby referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right elbow scar from shell fragment wound 
is manifested by a superficial, tender and painful scar, but 
with no evidence of limitation of motion due to the scar.

3.  The veteran's residuals of shell fragment wound, right 
elbow (major) with retained foreign metallic body, arthritis, 
are manifested by pain on motion with periodic locking 
resulting in additional functional loss which effectively 
limits extension to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right elbow scar from shell fragment 
wound have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (1999).

2.  The criteria for assignment of a 30 percent evaluation 
for residuals of shell fragment wound, right elbow (major) 
with retained foreign metallic body, arthritis, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5207 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Elbow Scar from Shell Fragment Wound.

The veteran contends that his scar is worse than that 
represented by the current 10 percent evaluation.  Therefore, 
an increased evaluation is requested.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes VA examinations and VA outpatient treatment 
records.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's scar is rated as 10 percent disabling under the 
provisions of Diagnostic Code 7804.  This 10 percent rating 
is for application for scars, superficial, tender and painful 
on objective demonstration.  This 10 percent rating is also 
the highest rating available under Diagnostic Code 7804.

Turning to other possible Diagnostic Codes, the Board notes 
that a 10 percent rating is available under Diagnostic Code 
7803 for scars, superficial, poorly nourished, with repeated 
ulceration.  However, this 10 percent rating is also the 
highest available under Diagnostic Code 7803.  Under 7805, 
other scars can be rated based on limitation of function of 
part affected.

A July 1997 VA examination showed a 5 cm surgical scar on the 
medial aspect of the right elbow which was tender to the 
touch.  It was noted that the veteran flinched with the 
examiner's gentle palpation of the right elbow.  An October 
1998 VA examination showed a 1 x 7 cm slightly depressed scar 
of the right elbow.  

In reviewing the records, including the VA examinations, the 
Board is unable to find any evidence of limitation of 
function due to the scar.  While the July 1997 VA examination 
refers to a tender scar of the right elbow, no functional 
limitation has been attributed to such scarring.

In sum, the Board is compelled to find that the preponderance 
of the evidence is against entitlement to a rating in excess 
of the current 10 percent for the service-connected right 
elbow scar from shell fragment wound.  It follows that the 
provisions of 38 U.S.C.A. § 5107(b) do not otherwise provide 
a basis for favorable resolution of this issue on appeal.


II.  Residuals of a Shell Fragment Wound, Right Elbow (major) 
with Retained Foreign Metallic Body, Arthritis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of shell fragment wound, right elbow 
with retained foreign metallic body, arthritis, and, as such, 
his claim for assignment of a higher evaluation is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue has been 
obtained.  No additional action is necessary to meet the duty 
to assist the veteran.  38 U.S.C.A. § 5107(a).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(U.S. Vet. App. Jan. 20, 1999).

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).

As mentioned above, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Ratings 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has evaluated the veteran's right elbow disability as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5209-5003.  Under Diagnostic Code 
5003, degenerative arthritis is rated on the basis of 
limitation of motion of the affected joint.  If limitation of 
motion is noncompensable, Diagnostic Code 5003 provides for a 
10 percent rating for each joint affected by limitation of 
motion, to be combined, not added, if factors such as 
swelling, muscle spasm, and satisfactory evidence of painful 
motion are present.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5209, a 20 percent evaluation is warranted for joint 
fracture, with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius both 
major and minor.  A 50 percent evaluation is warranted for 
impairment of the flail joint, minor and a 60 percent 
evaluation is warranted for impairment of the flail joint, 
major.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the major 
forearm to 90 degrees warrants a 30 percent evaluation; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent evaluation; and limitation of extension 
of the major forearm to 110 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

In the July 1997 VA examination the veteran reported that he 
always had pain in the right elbow and his right elbow tends 
to lock.  He indicated that there were times when he could 
extend substantially and other times he was unable to do 
this.  The veteran also reported that he was unable to flex 
his right elbow completely.  The examination showed that the 
veteran carried his right elbow somewhat flexed and he was 
able to flex his right elbow to between 130 to 140 degrees.  
The examiner noted that sometimes, when done very slowly, the 
veteran could extend the right elbow between 160 to 180 
degrees and other times the right elbow appeared to lock and 
could only be extended to 90 degrees.  Pronation and 
supination of the right elbow each angle was to 90 degrees.  
The veteran's reflexes, biceps, triceps, radial reflexes were 
normal and equal bilaterally.

An April 1998 VA examination showed that the range of motion 
of the right elbow had decreased from 80 to 100 degrees and 
had audible crackles.  No warmth, erythema, or tenderness of 
the joint was noted.

During the October 1998 VA examination, the examiner noted 
that the veteran refused evaluation of the joints of the 
right upper extremity other than by inspection.  The veteran 
jumped and groaned every time he was touched anywhere on the 
right upper extremity.  When removing his shirt, he extended 
the elbow by approximately 30 or 40 degrees and he indicated 
that he could move but there was much pain.  The musculature 
of the right forearm was equal to the musculature of the left 
forearm, both measuring 12 cm indicating little or no muscle 
wasting from disuse.  It was noted that previous x-rays 
indicated degenerative joint disease of the right elbow.

A 20 percent evaluation under Diagnostic Code 5209 is not 
applicable since there is no medical evidence of joint 
fracture, with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  

With respect to Diagnostic Codes 5210 and 5211, there is no 
medical evidence of nonunion of the radius and ulna, with a 
flail false joint, which would warrant a higher evaluation 
under 5210.  Likewise, there is no medical evidence of 
nonunion of the ulna warranting a higher evaluation under 
Diagnostic Code 5211.

The medical evidence of record does not show limitation of 
motion of flexion that would warrant a higher evaluation 
under Diagnostic Codes 5206.  The July 1997 VA examination 
found that the veteran was able to flex his right elbow to 
between 130 to 140 degrees.

However, the Board finds that a higher evaluation of 30 
percent due to limitation of motion of extension of the 
forearm (major) is warranted under Diagnostic Code 5207.  The 
July 1997 VA examination showed that there were times when 
the veteran could extend the right elbow to between 160 to 
180 degrees and other times the elbow appeared to lock and he 
could only extend to 90 degrees.  The veteran had also 
reported ongoing pain, and his limitation of extension 
appeared related to functional loss due to pain or weakness.  
Giving the veteran the benefit of the doubt, his flare-ups in 
which he can only extend his right elbow to 90 degrees, and 
complaints of pain support a conclusion that a 30 percent 
evaluation is in order under Diagnostic Code 5207; DeLuca, 8 
Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Accordingly, the Board finds that the criteria for assignment 
of an evaluation in excess of 30 percent for his residuals, 
shell fragment wound, right elbow (major) with retained 
metallic foreign body, have been met.  However, the Board is 
unable to view the evidence as supporting a rating in excess 
of 30 percent.  While there is no doubt that the right elbow 
disability is such that pain results in additional limitation 
of motion to effectively limit extension to 90 degrees, the 
clinical evidence does not persuasively show greater 
impairment, despite the complaints and reluctance of the 
veteran to be further examined at the October 1998 
examination.  Moreover, there is no showing of marked 
occupational impairment which would suggest an extraschedular 
evaluation.  In sum, the Board finds that a 30 percent 
evaluation is appropriate for the veteran's disability at 
this time.  



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right elbow scar from shell fragment wound is not warranted.  
To this extent, the appeal is denied.

Entitlement to a 30 percent evaluation for residuals of shell 
fragment wound, right elbow (major) with retained foreign 
metallic body, arthritis, is warranted.  To this extent, the 
appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

